DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendment filed on 8/11/2022, claims 25-28 have been added. The currently pending claims considered below are Claims 1-28.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazi et al (US Publication 2017/0220652 A1)
	As per claim 1, Kazi teaches An information platform, (see Abstract)
comprising: at least one processor operatively connected to a memory, the at least one processor configured to: (Figure 12 references 1202, processor, reference 1204, memory)
generate a search display for accessing information associated with a plurality of companies or entities; (Figure 4, paragraphs 0043, 0055, a search results interface receives and processes user search queries towards content associated with users for display, paragraphs 0036, 0037, the users can be individuals or entitites such as businesses)
accept user input and search an information knowledge base responsive to the user input; (paragraphs 0050, 0053, a structured search query from a user is received for content represented by social graphs)
accept user input to curate any data element shown as a result of the search of the information knowledge base; (paragraphs 0057, 0060, 0062, 0064, 0065, updates are made by a user to search results modules in search results interface, the user able to control the content presented in the search results)
organize search output into at least three data types including qualitative, quantitative, and interactive information; (paragraph 0060, 0106, user can interact and customize search results through interactive elements associated with results, paragraph 0043, 0059, 0060, search results able to be ranked and presented based on degree of relevance, interpreted as qualitative, a threshold number of communications with content to indicate popularity, interpreted as quantitative, or based on sentiment and popularity, interpreted as interactive)
transition between respective data type displays of the qualitative, quantitative, and interactive information and maintain a current search state in the respective data type display; (paragraph 0060, 0063, information presented on search results interface based on user selection of interactive elements, the system tracking user engagement with search results interface)
and integrate display of curated information into returned results or within the elements of the returned results regardless of data type display. (Figure 4, 5A, 6, paragraphs 0055, 0059, 0060, 0063, interactive elements and search results modules containing relevant information associated with content is displayed along with the search results)
As per claim 2, Kazi teaches the at least one processor is configured to generate a side bar display for integrating community moderated information into search result displays. (paragraph 0059, 0060, search results module containing communication information can be displayed horizontally or vertically with search results)
As per claim 3, Kazi teaches the at least one processor is configured to: accept user input identifying an information item in the user interface display; (paragraph 0042, 0043, user selection of content item)
accept user submitted content to associate with the information item; (paragraph 0055, 0062, user reactions to content items)
and create a contextual overlay for any subsequent view of the information item associated with the user content. (paragraph 0067, 0070, sentiment modules for communications authored by users display emotional context)
As per claim 4, Kazi teaches the information item includes a data point in a time series display, and the user content includes an explanation for the context of the data point. (paragraph 0062, 0085, 0086, specify period of time, quotation associated with time)
As per claim 5, Kazi teaches the at least one processor is configured to manage an engagement between a user and a respective stakeholder entity and/or representative users of the respective stakeholder entity. (paragraph 0060, track level of engagement)
As per claim 6, Kazi teaches a plurality of information views for accessing information returned as search results based on a type of information returned. (paragraph 0059, type of search results module affects threshold communication number)
As per claim 7, Kazi teaches the at least one processor is configured to adjust a user reputation score responsive to activity on the information platform. (paragraph 0060, module score based on user information)
As per claim 8, Kazi teaches the at least one processor is configured to increase a reputation score responsive to a user generating curated content. (paragraph 0060, adjust module score based on engagement)
As per claim 9, Kazi teaches the curated content includes posting a comment associated with a data point in a result display. (paragraph 0058, 0060, display relevant communications, including comments, with content)
As per claim 10, Kazi teaches an engagement component configured to manage creation of a communication session between a current user and a stakeholder entity and/or stakeholder entity representative. (paragraph 0060, 0109, interactive element has user engaging with content items associated with entities)
As per claim 11, Kazi teaches the at least one processor is further configured to generate an engagement display configured to accept identification of a company, and/or contact, and one or more users as participants on a communication thread. (paragraph 0055, 0058, identify communications associated with content items, users, and entitites)
As per claim 12, Kazi teaches the current user can specify an access permission of the communication thread. (paragraph 0077, privacy settings, paragraph 0110, blocked list to control access)
As per claim 13, Kazi teaches responsive to selection of a public access permission, the communication thread, topic, and company are queryable as results on the information platform. (paragraph 0056, public communications)
As per claim 14, Kazi teaches returned results include at least contact information for a company in the returned results. (paragraph 0036, contact information)
As per claim 15, Kazi teaches an engagement component configured to standardize and manage creation of a communication session between a current user and a stakeholder entity and/or stakeholder entity representative. (paragraph 0058, manage communications)
As per claim 16, Kazi teaches a notebook component configured to collect and display user selected or authored data items. (paragraph 0035, 0036, social graph associated with user, social graph interpreted as notebook)
As per claim 17, Kazi teaches the notebook component is further configured to provide a navigation option displayed in a community menu for accessing a notebook object related to the page or data in question, or associated with a related entity, collective, and/or theme. (paragraph 0036, 0037, 0038, nodes of social graph represent entities or websites)
As per claim 18, Kazi teaches a punchcard object associated with at least one of an entity, collective, or theme. (paragraph 0041, 0042, concept profile)
As per claim 19, Kazi teaches the punchcard object is configured to display a summary of information on selected targets based on user input, or artificial intelligent modeling of a topic relevant to or selected by a current user. (paragraph 0045, 0101, profile interface)
As per claim 20, Kazi teaches the platform further comprises an artificial intelligence (AI) component configured to ingest data objects and extrapolate information targets matching entity governance issues or thematic issues. (paragraph 0071, deep learning model)
As per claim 21, Kazi teaches the at least one processor is configured to: define a search workspace based on the current search state; and display search output not directly responsive to the user's query within the search workspace. (paragraphs 0118, provide recommendations of advertisements to users based on sentiment and interactions)
As per claim 22, Kazi teaches the at least one processor is configured to: access and integrate into the search workspace relevant information based on matching the current search state to artificial intelligent (“AI”) tags made on information sources stored on the information platform. (paragraph 0069, 0104, associate hashtags to content) 
As per claim 23, Kazi teaches the at least one processor is configured to: execute AI models on information source documents; (paragraph 0071, deep learning model)
tag unstructured text contained in the information source documents; (paragraph 0069, 0104, associate hashtags to content)
and store the unstructured text documents and associated AI tags for responding to user searches. (paragraph 0069, storing scores and hashtags associated with sentiment)

As per claim 24, Kazi teaches A computer implemented method for managing search execution on an information platform, comprising: (see Abstract)
generating, by at least one processor, a search display for accessing information associated with a plurality of companies or entities; (Figure 4, paragraphs 0043, 0055, a search results interface receives and processes user search queries towards content associated with users for display, paragraphs 0036, 0037, the users can be individuals or entitites such as businesses)
accepting, by the at least one processor, user input and search an information knowledge base responsive to the user input; (paragraphs 0050, 0053, a structured search query from a user is received for content represented by social graphs)
accepting, by the at least one processor, user input to curate any data element shown as a result of the search of the information knowledge base; (paragraphs 0057, 0060, 0062, 0064, 0065, updates are made by a user to search results modules in search results interface, the user able to control the content presented in the search results)
organizing, by the at least one processor, search output into at least three data types including qualitative, quantitative, and interactive information; (paragraph 0060, 0106, user can interact and customize search results through interactive elements associated with results, paragraph 0043, 0059, 0060, search results able to be ranked and presented based on degree of relevance, interpreted as qualitative, a threshold number of communications with content to indicate popularity, interpreted as quantitative, or based on sentiment and popularity, interpreted as interactive)
transitioning, by the at least one processor, between respective data type displays of the qualitative, quantitative, and interactive information and maintain a current search state in the respective data type display; (paragraph 0060, 0063, information presented on search results interface based on user selection of interactive elements, the system tracking user engagement with search results interface)
and integrating, by the at least one processor, display of curated information into returned results or within the elements of the returned results regardless of data type display. (Figure 4, 5A, 6, paragraphs 0055, 0059, 0060, 0063, interactive elements and search results modules containing relevant information associated with content is displayed along with the search results)

As per claim 25, Kazi teaches the respective data type displays of the qualitative, quantitative, and interactive information comprise one or more of the following: a first display screen of qualitative information, a second display screen of quantitative information, and a third display screen of interactive information. (Figure 3, 7, paragraphs 0043, 0059, 0060, interactive elements within search result modules presenting results to user, including relevance, popularity, and sentiment information)
As per claim 26, Kazi teaches accept user selection of a visual object in a current one of the respective data type displays; (paragraphs 0057, 0060, user selection of interactive elements)
and trigger the transition from one of the respective data type displays to another one of the respective data type displays in response to selection of the visual object. (paragraphs 0063, the results content displayed in search results modules are altered for display in response to user selection of interactive elements)

As per claim 27, Kazi teaches the respective data type displays of the qualitative, quantitative, and interactive information comprise one or more of the following: a first display screen of qualitative information, a second display screen of quantitative information, and a third display screen of interactive information. (Figure 3, 7, paragraphs 0043, 0059, 0060, interactive elements within search result modules presenting results to user, including relevance, popularity, and sentiment information)
As per claim 28, Kazi teaches accepting, at the at least one processor, user selection of a visual object in a current one of the respective data type displays; (paragraphs 0057, 0060, user selection of interactive elements)
and triggering the transition from one of the respective data type displays to another one of the respective data type displays in response to selection of the visual object. (paragraphs 0063, the results content displayed in search results modules are altered for display in response to user selection of interactive elements)


Response to Arguments
6.	Applicant’s arguments, see page 9, filed 8/11/2022, with respect to the rejection of claims 1-28 have been fully considered but they are not persuasive, based on the previously cited prior art of Kazi et al (US Publication 2017/0220652 A1).

a.	Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] 
	Interpretation of Claims-Broadest Reasonable Interpretation 
	During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969). 

b.	Applicant’s arguments on page 9 of the response filed 8/11/2022 is stated as the prior art of Kazi does not specifically teach “organize search output into at least three data types including qualitative, quantitative, and interactive information; transition between respective data type displays of the qualitative, quantitative, and interactive information and maintain a current search state in the respective data type display;”, as disclosed in independent claim 1 and similarly in independent claim 24.
	In regards to the argument, Examiner respectfully disagrees. As disclosed above, the prior art of Kazi in paragraph 0060 that users are presented with interactive elements associated with search result modules containing result information, and Kazi in paragraphs 0043, 0059, and 0060, further teach that search results are able to be ranked and presented, in other words organized as disclosed in the claim, based on parameters that includes a degree of relevance to the search query, interpreted as qualitative data type, a threshold number of communications with content to indicate popularity, interpreted as quantitative data type, or organize results based on sentiment and popularity, interpreted as interactive, as the search results can be interacted with through interactive elements disclosed in Kazi. The ability of Kazi to organize and rank search results data based on relevance, popularity, and sentiment, are indicative of qualitative, quantitative, and interactive information, as interpreted by the Examiner. As the claims and specification fail to qualify what qualitative, quantitative, or interactive information are, the Examiner interprets relevance of search results as qualitative, popularity as indicated by number of interactions as quantitative, and sentiment as indicated by user interactions to be indicative of interactive information associated with search results. The arguments set forth in page 12 of the response, that search results are organized into three specific categories, each search result only able to be in one of the three categories, is not supported by the claims or specification, as the qualitative, quantitative, and interactive information are not categories, but rather the search output can be of at least three data types: qualitative, quantitative, and interactive. Again, separating the search output into these three specific categories, the search results exclusively in one of the three categories, is not what is shown in the claims, but rather that the search output can be of these data types, but can also be of multiple data types. Without defining what qualitative, quantitative, and interactive mean, and how to determine which search output goes into which data type, dividing the search output into the three categories cannot be accomplished, and is not what the claim states. The Examiner has interpreted organizing search output into at least three data type, the three data types associated with displays that can be transitioned to, as meaning that each of the three displays associated with a data type (qualitative, quantitative, and interactive) can organize, or rank received search output based on the specified data type, the search output not being categorized, but rather being ranked, or organized based on the specified data type, similar to how Kazi can rank, or organize received search output based on relevance, popularity, or sentiment. Thus, the prior art of Kazi teaches organizing and ranking search results based on a relevance data type, a popularity, or a sentiment associated with results. 
	In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., organizing search output into three categories) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As to the argument that Kazi does not teach transition between respective data type displays of the qualitative, quantitative, and interactive information and maintain a current search state in the respective data type display, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, while the claim recites “transitioning… between respective data type displays”, the claims do not explicitly recite steps on how the transitioning is accomplished, with a user selection to trigger the transition not recited until newly added dependent claims 26 and 28. Specifically, independent claims 1 and 24 only recite the intended result of transitioning between data type displays, with no mention of how that transitioning is being accomplished.
	As recited by Kazi in paragraphs 0057 and 0060, during a search process, user selection of interactive element is received to alter the search results modules containing search results that can be organized and ranked based on parameters such as relevance, popularity, or sentiment. The ability for a user to interact with and select the interactive elements on a display of search results provides the user with the ability to go to a search result module displaying desired information, in other words, transitioning to a display showing search results ranked and organized based on relevance, popularity, or sentiment in response to user selection. Additionally, paragraph 0063 further teaches the altering of search results modules for display in response to user selection of interactive elements associated with search results. Specifically, the interactive elements are able to be selected by the user to manage how search results data is organized and ranked for display and presentation. 
	While the Examiner bears the initial burden of establishing an initial case of unpatentability, once that burden has been met, the burden of coming forward with evidence or arguments demonstrating error in the Examiner's rejection shifts to the Applicant. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cherukuri (US Publication 2019/0121811 A1)
Lai (US Publication 2011/0191316 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168